DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/348,188 11/10/2016 ABN
15/348,188 has PRO 62/254,314 11/12/2015
	Claims 1-20 are pending.

Applicant's election with traverse of Group I, claims 1-7 and 11-17 in the reply filed on January 4, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine both inventions because they are classified the same.  This is not found persuasive because the inventions require different search queries.  Prior art which would read on the product would not likely be sufficient for the process because arginine derivatives have diverse uses.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 and 11-17 are drawn to the use of non-pharmaceutical compositions.  The specification does not define “non-pharmaceutical,” so it is unclear which compositions are included or excluded from the claims.  Page 14 of the specification describes pharmaceutical compositions and carriers, but the specification does not define which compositions are “non-pharmaceutical.”  It is unclear whether the non-pharmaceutical composition must be unsuitable for pharmaceutical use in some way, or why a given composition would be considered pharmaceutical versus non-pharmaceutical.

Claim Interpretation
The meaning of “non-pharmaceutical” is unclear, as set forth above.  For the purpose of examination, any prior art composition for promoting hair growth will be considered to meet the limitation until Applicant clarifies otherwise.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel (US 20100291195A1, November 18, 2010) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
Fossel teaches a topical cream or transdermal patch containing arginine or an arginine derivative, for application to the skin of a subject where increased blood flow is desired.  See claims 44 and 49.  When administered to the scalp, it causes hair growth [0008].  The preferred concentration of arginine is 12.5 % w/v [0014].  L-arginine hydrochloride is preferred, but other precursors of nitric oxide can be used, and the alternative agent would simply be substituted for L-arginine [0016]-[0017].  The subject having male pattern baldness (paragraph [0004]) is also considered to be in need of increasing hair thickness.
Fossel does not teach that the arginine derivative is inositol-stabilized arginine silicate.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the Fossel method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is critical for increasing hair growth or hair thickness.  The examples in the specification are drawn to wound healing.

Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel (US 20030028169A1, February 6, 2003, cited on IDS) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).

Fossel does not teach that the arginine derivative is inositol-stabilized arginine silicate.
Bartos teaches a topical treatment comprising arginine silicate inositol (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the Fossel method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, and the results would be predictable because Bartos teaches that ASI is intended to replace arginine and is more bioavailable.  It would have been further obvious to optimize the amount of ASI used by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  There is no evidence in the specification that the claimed concentration is .

Claims 1-5, 7, 11-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20315174 U1 (machine translation) and EP 1040815 A1 (machine translation) in view of Bartos (US 2016/0081959 A1, March 24, 2016, cited on IDS).
DE 20315174 U1 teaches an arginine-containing shampoo for hair growth or increasing hair thickness [0001].  The shampoo contains 0.01-10% by weight arginine [0014].  The arginine-containing hair tonic taught in EP 1040815 A1 is used in combination with the shampoo [0040].
EP 1040815 A1 teaches a hair lotion containing arginine for preventing hair loss and promoting hair growth.  See paragraphs [0001], [0007], [0008].  The examples in paragraphs [0007] and [0008] contain 10 or 20 grams of arginine in about 1 liter, for a concentration of about 1-2%.
DE 20315174 U1 and EP 1040815 A1 do not teach the use of arginine silicate inositol.  
Bartos teaches a topical treatment comprising arginine silicate inositol (ASI) [0011].  See also claim 10.  Arginine and silica from ASI are highly bioavailable, meaning that less is needed to provide a similar effect seen from other arginine sources [0019].  ASI is a better product that can replace arginine alone [0007].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the DE 20315174 U1 and EP 1040815 A1 method wherein ASI is used in place of arginine.  Simple substitution of ASI for arginine would result in the claimed invention, 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623